Case 5:19-cv-00548-CEM-PRL Document 138 Filed 04/23/20 Page 1 of 10 PageID 2816




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION


    CHERYL WEIMAR,

            Plaintiff,

      vs.                                       CASE NO. 5:19-cv-548-CEM-PRL


    THE FLORIDA DEPARTMENT OF
    CORRECTIONS, KEITH TURNER,
    and RYAN DIONNE,

         Defendants.
    _____________________________________/

             DEFENDANT RYAN DIONNE’S AMENDED ANSWER
              AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
                    SECOND AMENDED COMPLAINT

            Defendant, RYAN DIONNE, hereby responds to the Plaintiff’s Second

    Amended Complaint as follows:

            1.     Denied.

            2.     Admitted for jurisdictional purposes only.

            3.     Admitted for jurisdictional purposes only.

            4.     Without knowledge, therefore denied.

            5.     Without knowledge, therefore denied.

            6.     Without knowledge, therefore denied.

            7.     Without knowledge, therefore denied.

                                            1
Case 5:19-cv-00548-CEM-PRL Document 138 Filed 04/23/20 Page 2 of 10 PageID 2817




          8.    Without knowledge, therefore denied.

          9.    Denied.

          10.   Denied.

          11.   Without knowledge, therefore denied.

          12.   Without knowledge, therefore denied.

          13.   Without knowledge, therefore denied.

          14.   Without knowledge, therefore denied.

          15.   Without knowledge, therefore denied.

          16.   Denied.

          17.   Without knowledge, therefore denied.

          18.   Without knowledge, therefore denied.

          19.   Without knowledge, therefore denied.

          20.   Without knowledge, therefore denied.

          21.   Denied.

          22.   Without knowledge, therefore denied.

          23.   Denied.

          24.   Denied.

          25.   Denied.

          26.   Denied.

          27.   Denied.



                                        2
Case 5:19-cv-00548-CEM-PRL Document 138 Filed 04/23/20 Page 3 of 10 PageID 2818




          28.   Denied.

          29.   Denied.

          30.   Without knowledge, therefore denied.

          31.   Denied.

          32.   Denied.

          33.   Denied.

          34.   Denied.

          35.   Without knowledge, therefore denied.

          36.   Denied.

          37.   Without knowledge, therefore denied.

          38.   Denied.

          39.   Denied.

          40.   Without knowledge, therefore denied.

          41.   Without knowledge, therefore denied.

          42.   Without knowledge, therefore denied.

          43.   Without knowledge, therefore denied.

          44.   Responses to Paragraphs 1 through 43 are realleged as if fully

                restated herein.

          45.   Denied.

          46.   Denied.



                                        3
Case 5:19-cv-00548-CEM-PRL Document 138 Filed 04/23/20 Page 4 of 10 PageID 2819




          47.   Denied.

          48.   Denied.

          49.   Denied.

          50.   Denied.

          51.   Responses to Paragraphs 1 through 43 are realleged as if fully

                restated herein.

          52.   To the extent a response is required, denied.

          53.   To the extent a response is required, denied.

          54.   To the extent a response is required, denied.

          55.   To the extent a response is required, denied.

          56.   To the extent a response is required, denied.

          57.   To the extent a response is required, denied.

          58.   To the extent a response is required, denied.

          59.   To the extent a response is required, denied.

          60.   To the extent a response is required, denied.

          61.   To the extent a response is required, denied.

          62.   To the extent a response is required, denied.

          63.   To the extent a response is required, denied.

          64.   To the extent a response is required, denied.

          65.   To the extent a response is required, denied.



                                          4
Case 5:19-cv-00548-CEM-PRL Document 138 Filed 04/23/20 Page 5 of 10 PageID 2820




          66.   To the extent a response is required, denied.

          67.   To the extent a response is required, denied.

          68.   To the extent a response is required, denied.

          69.   To the extent a response is required, denied.

          70.   Responses to Paragraphs 1 through 43 are realleged as if fully

                restated herein.

          71.   To the extent a response is required, denied.

          72.   To the extent a response is required, denied.

          73.   To the extent a response is required, denied.

          74.   To the extent a response is required, denied.

          75.   To the extent a response is required, denied.

          76.   To the extent a response is required, denied.

          77.   To the extent a response is required, denied.

          78.   To the extent a response is required, denied.

          79.   To the extent a response is required, denied.




                                          5
Case 5:19-cv-00548-CEM-PRL Document 138 Filed 04/23/20 Page 6 of 10 PageID 2821




                             AFFIRMATIVE DEFENSES

          1.       Plaintiff’s Complaint fails to state a claim upon which relief can

    be granted.

          2.       Plaintiff has failed to exhaust her administrative remedies,

    formal, informal, statutory or otherwise and this action should be dismissed.

          3.       Plaintiff has failed to satisfy all conditions precedent including

    but not limited to failure to exhaust internal remedies, remedies under the

    Prison Litigation Reform Act, failure to provide pre-suit notice required by

    F.S. 768.28, and failure to provide proper timely notice.

          4.       The Plaintiff’s claim is barred by the applicable Statute of

    Limitations.

          5.       Plaintiff’s complaint exceeds the scope of his administrative

    charge or claim.

          6.       Plaintiff has failed to mitigate her damages or has suffered no

    damages.

          7.       Plaintiff failed to suffer a physical injury, thus the action should

    be dismissed.

          8.       Any action or inaction of the Defendant was not the proximate

    cause of Plaintiff’s alleged damages.




                                             6
Case 5:19-cv-00548-CEM-PRL Document 138 Filed 04/23/20 Page 7 of 10 PageID 2822




             9.    Plaintiff is guilty of her own misconduct, which caused or

    contributed to the action of the Defendants.

             10.   Plaintiff lacks standing to bring the complaint.

             11.   The actions taken by the Defendant Dionne were done with

    probable cause and in compliance with applicable rules and regulations.

             12.   Plaintiff’s claims are barred by the doctrine of laches and unclean

    hands.

             13.   Defendant Dionne had a good faith basis for his actions.

             14.   Plaintiff’s claims are barred by the doctrine of sovereign

    immunity and/or Eleventh Amendment immunity.

             15.   Defendant Dionne is entitled to a set off for any amounts received

    or to be received from any collateral source.

             16.   The claims against the Defendant Dionne should be barred

    because he did not act in bad faith, with malicious purpose, or in a manner

    exhibiting wanton and willful disregard or human rights or safety.

             17.   The claims against Defendant Dionne should be barred based

    upon the principle of any or all of the Defendants’ qualified immunity as their

    actions were part of their discretionary authority, did not violate clearly

    established statutory or constitutional rights that a reasonable person would




                                             7
Case 5:19-cv-00548-CEM-PRL Document 138 Filed 04/23/20 Page 8 of 10 PageID 2823




    have known, nor were said actions deliberately indifferent to the needs of the

    Plaintiff.

           18.     Defendant Dionne is entitled to the limitations of liability

    contained within Florida and Federal law including but limited to 42 U.S.C.

    1981. Any verdict or judgment against these Defendants should be limited

    accordingly.

           19.     Plaintiff failed to exhaust her administrative remedies prior to

    filing this cause as required under the Prison Litigation Reform Act.

           20.     All of Defendant Dionne’s actions were objectively and

    subjectively reasonable given the totality of the circumstances and therefore

    comport with the Eighth Amendment to the United States Constitution.

           21.     At no time did Defendant Dionne deprive Plaintiff of her clearly

    established constitutional rights.

           22.     Defendant Dionne’s conduct did not go beyond all possible

    bounds of decency and cannot be regarded as shocking, atrocious, and utterly

    intolerable under the totality of the circumstances.

           23.     To the extent any claims asserted by Plaintiff are claims based in

    negligence, Defendant Dionne is entitled to have the alleged damages of

    Plaintiff, if any, apportioned among all persons or entities responsible, such

    apportionment to be determined by the trier of fact here. Defendant Dionne



                                            8
Case 5:19-cv-00548-CEM-PRL Document 138 Filed 04/23/20 Page 9 of 10 PageID 2824




    gives notice that he intends to request the following individuals be placed on

    the verdict form including but not limited to: Nurse D. Coates, R.N., Dr. J.

    Rodriguez, Shirley Roessner, LPN, Curtis Dwares, ARNP, and the nurse

    whose name is unknown but who refused to attend to Plaintiff when she was

    brought to Lowell Work Camp immediately following the use of force.

          24.   Discovery is continuing and there may be other persons or

    entities whose identity is presently unknown who may be responsible.


          DATED this 23rd day of April, 2020.

                                    THOMPSON, CRAWFORD & SMILEY

                                    /s/Thomas R. Thompson

                                    _________________________________
                                    THOMAS R. THOMPSON, ESQUIRE
                                    Florida Bar No. 890596
                                    tom@tcslawfirm.net
                                    rebecca@tcslawfirm.net
                                    Mallory R. Bennett, Esq.
                                    Florida Bar No. 124039
                                    mallory@tcslawfirm.net
                                    Post Office Box 15158
                                    Tallahassee, FL 32317
                                    (850) 386-5777
                                    Fax: (850) 386-8507
                                    ATTORNEYS FOR DEFENDANT




                                          9
Case 5:19-cv-00548-CEM-PRL Document 138 Filed 04/23/20 Page 10 of 10 PageID 2825




                             CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that a copy of the foregoing has been furnished

     by Electronic Filling on this 23rd day of April, 2020, to:

     Steven R. Andrews, Esq.
     Ryan J. Andrews, Esq.
     John M. Vernaglia, Esq.
     Andrews Law Firm
     822 N. Monroe Street
     Tallahassee, FL 32303
     steve@andrewslaw.com
     ryan@andrewslaw.com
     jonh@andrewslaw.com
     Attorneys for Plaintiff

     Thomas Gonzalez, Esq.
     Nathan Paulich, Esq.
     Gray Robinson, P.A.
     401 East Jackson Street, Suite 2700
     Tampa, FL 33602
     Thomas.gonzalez@gray-robinson.com
     Nathan.paulich@gray-robinson.com
     Attorneys for Defendant DOC

     Robert Buchanan, Esq.
     Siboni & Buchanan, PLLC
     1900 SE 18th Avenue, Suite 300
     Ocala, FL 34471
     rbuchanan@sbtrial.com
     aperry@sbtrial.com
     Attorney for Defendant Keith Turner


                                             /s/Thomas R. Thompson
                                             _____________________________
                                             Thomas R. Thompson, Esq.




                                            10
